Citation Nr: 0313837	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  99-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include memory loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a April 1999 rating decision of the RO in 
Baltimore, Maryland, which denied service connection for 
residuals of a motor vehicle accident, which included a head 
disorder, back disorder and memory loss. 


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for residuals of a head injury, to include memory loss and a 
back disorder, and the VA has made reasonable efforts to 
develop such evidence.

2.  Residuals of a head injury, which include memory loss, is 
not a disorder of service origin or attributable to any 
incident therein.

3.  A back disorder is not a disorder of service origin or 
attributable to any incident therein.


CONCLUSION OF LAW

Residuals of a head injury, to include memory loss was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the April 
1999 rating decision, the November 2002 rating decision, in 
the August 1999 statement of the case, the November 2002 
supplemental statement of the case and VA letters to the 
veteran dated in March 1998, January 2000 and April 2001, 
have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments.  The rating 
decisions, statement of the case and supplemental statement 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from June 1967 to April 
1969.

Service medical records show that on a pre-induction 
examination performed in June 1967, the veteran's head and 
spine were listed as normal.  In a report of medical history 
dated June 1967, he reported a history of head injuries, and 
nasal fractures at ages 12 and 17.  The examiner explained 
that the veteran suffered from headaches, which were relieved 
by aspirin, and at the age of 8 he had a head laceration but 
no residuals were noted.  

In January 1968 the veteran was admitted to the United States 
Navel Hospital (USNH) in Bethesda, Maryland after he fell on 
ice while shoveling snow and injured his head and back.  The 
pertinent diagnoses were cerebral concussion and acute 
lumbosacral strain.  X-ray studies of the skull and 
lumbosacral spine were negative.  In a progress note dated 
February 1968 he complained of occasional aching and 
discomfort in the lumbar spine.  The pertinent diagnoses were 
cerebral concussion and acute lumbosacral strain.  In 
February 1968 he was discharged from the USNH to full duty.  
In March 1968, the veteran underwent a lumbar myelogram.  The 
pertinent diagnosis was possible left herniated nucleus 
pulposus, L5-S1, improved.  In a report of medical treatment 
and hospitalization dated May 1968, the veteran reported the 
same circumstances as above.  The diagnosis was injury to 
left leg and head.  Subsequent progress notes show the 
veteran consistently complained of back pain.  

In a progress note dated October 1968 the veteran presented 
with complaints of having previously experienced a convulsion 
after a motorcycle accident one-week prior.  In total, he had 
been involved in 2 motorcycle accidents in the prior 4 to 6 
weeks.  No diagnosis was noted.  In a November 1968 progress 
note, it was indicated that the veteran had suffered no 
seizures while under observation.  Discussion with his family 
revealed that during the claimed "seizure" episodes, the 
veteran had repetitive movements of his hands grabbing his 
head.  Each episode had been preceded by a period of 
drinking.  A brain scan was performed in November 1968 to 
access the psychomotor seizure.  The scan revealed no areas 
of abnormally increased uptake intracranially on the right 
lateral, left lateral or anterior scans.  The brain scan was 
normal. In December 1968, it was noted that he had been 
seizure free until December 7, when he had what was described 
as an ethanol seizure. 

In March 1969 the veteran underwent an pneumoencephalogram.  
The pertinent diagnosis was temporal lobe seizure, etiology 
undetermined.  In March 1969, the Physical Evaluation Board 
found the veteran unfit to perform his duties and diagnosed 
him with temporal lobe seizure.  

In a report from the Department of the Navy dated April 1969 
it noted that the veteran was placed on the Temporary 
Disability Retired List due to his incapacitation to perform 
his duties because of his physical disability.  In an August 
1971 Administrative Remarks record it reported that the 
veteran was removed from the Temporary Disability Retired 
List and honorably discharged from the naval service by 
reason of physical disability.  

In February 1998, the veteran submitted a claim for 
compensation and reported that he suffered a head injury and 
a back injury during a fall while on home leave in 1968.  He 
reported difficulty in recall.  

In April 1998, the veteran was treated at Memorial Hospital 
and Medical Center of Cumberland for neck and back pain.  An 
X-ray study of the lumbosacral spine was performed and the 
diagnostic impression revealed no acute changes and mild 
changes of the lumbar spondylosis were noted.  An X-ray study 
of the cervical spine showed no acute changes but reported 
that changes of the mild cervical spondylosis may have been 
present.  

During a VA examination in April 1998, the veteran reported 
problems with memory loss.  A computerized tomography (CT) 
scan of the head was performed and it revealed mild cerebral 
atrophy.  

During a VA examination in May 1998, the veteran complained 
of forgetfulness.  He reported difficulty with memory such as 
remembering names and spelling.  A magnetic resonance imaging 
(MRI) of the brain demonstrated punctate hyperintensities in 
the periventricular white matter, more on the right than the 
left, with one slightly larger lesion at the cortical 
medullary junction in the right posterior parietal brain, of 
indeterminate etiology.    The diagnoses were left L1 
radiculopathy, old and inactive, manifested by residual 
atrophy of the left gastrocnemius muscle, history of head 
trauma, history of seizures, memory impairment by subjective 
complaints and left hemiparesis and hemisensory defect which 
was suggestive of an intercranial right hemispheric lesion.  
The examiner opined that the MRI demonstrated lesions, which 
correlated with the clinical findings but did not illuminate 
the etiology.  A differential diagnosis might have included 
small vessel disease (stroke), or possibly demyelinating 
disease.  The more likely possibility was diffuse axonal 
injury (DAI) secondary to a history of head trauma.  DAI 
occurred when the brain had been subjected to an angular 
acceleration force, causing one hemisphere to move in 
relation to the other, thus tearing the connecting white-
matter fibers (axon).  DAI, or shear injury, was a common 
posttraumatic lesion and was well seen on MRI images.  
Lesions were commonly less than 1 centimeter in diameter and 
were seen in the lobar white matter, corpus callosum the 
dorsolateral aspect of the rostral brain stem, and at the 
corticomedullary junction.  Such patients presented with loss 
of consciousness and significant neurological impairment.  
The veteran's MRI and history were consistent with DAI 
secondary to head trauma.  

At a VA examination for joints in May 1998, the veteran 
complained of back pain extending to his left leg and the 
inability to walk up a hill because of cramps in his left 
calf and weakness.  He could not lift more than 50 pounds and 
could not walk long distances.  He related that following 
service, he worked as a car mechanic, a steel worker and as a 
carpenter.  He was unemployed due to a lack of work in the 
region.  His problems with his back intensified on rainy and 
wet days.  An X-ray study of the lumbar spine showed no 
definite bone or joint abnormality.  The diagnosis was 
chronic lumbosacral strain with limitation range of motion 
and left radiculopathy manifested by mild atrophy of the left 
gastrocnemuis muscle.  

VA outpatient treatment notes dated March 1999 to February 
2002 reflect treatment for a variety of conditions including 
degenerative joint disease of the spine and chronic low back 
pain.  In an outpatient treatment note dated January 2000 the 
veteran presented for a general examination and reported that 
he was feeling better and he was stable.  The diagnostic 
assessment was mild and chronic low back pain.

In March 2001, the RO received a statement from the veteran's 
daughter.  The veteran's daughter noted times when she was 
speaking with her father and he would space out and not 
remember the nature of the conversation.  She also noted 
times when she walked into a room and noticed her father 
starring into space, not realizing anyone else was in the 
room until you physically touched him.  

In April 2001, the veteran submitted a statement, which 
explained after service he never sought medical treatment for 
his claimed conditions and learned to live with them.  In 
1997, his problems became worse and his wife convinced him to 
seek treatment through the VA.  

During a September 2002 VA examination of the spine, a CT 
scan of the lumbosacral spine was performed.  The CT scan 
revealed mild degenerative arthritis of the lumbosacral spine 
and mild disc bulging at L4-5.  The pertinent diagnoses were 
degenerative arthritis of the lumbosacral spine with a mild 
bulging disc and limited range of motion of the lumbar spine.  

At a September 2002 VA examination for peripheral nerves, the 
veteran complained of short term memory loss and difficulty 
with concentration and other cognitive dysfunction which he 
related to a concussion sustained in the service.  He also 
reported continuous low back pain.  The diagnoses were 
history of closed head injury in 1968 and history of low back 
pain stemming from injury of low back in 1968.  The examiner 
opined that it was improbable that the veteran's reported 
cognitive abnormalities were due to the head trauma he 
reported in 1968.  He further opined that it was unlikely 
that the veteran's back pain would have continued from the 
initial injury that he reported in the late 1960's without 
other contributing factors being present or contributing to 
the pain syndrome. 

Analysis

The veteran contends that he incurred a head injury, to 
include memory loss and a back disorder in service.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

Service medical records show that in January, the veteran 
slipped and fell in the snow, sustaining a cerebral 
concussion and an acute lumbar strain.  He received treatment 
for several months because of lingering back pain, and was 
evaluated for suspected seizure activity, although a seizure 
was never observed while he was under observation.

There is no evidence of a head or back disorder dated within 
the first post-service year.  Post-service medical records 
are negative for a head or back disorder for many years until 
1998, almost 29 years after service.

In April 1998, a CT scan of the veteran's head revealed mild 
cerebral atrophy.  The examiner opined that the more likely 
possibility was diffuse axonal injury secondary to a history 
of head trauma.  Following an MRI of the brain, the examiner 
opined that the veteran's MRI and history were consistent 
with diffuse axonal injury secondary to head trauma.  He did 
not, however, specifically relate any head pathology to the 
slip and fall incident in service.

At a VA examination for joints in May 1998, the veteran was 
diagnosed with chronic lumbosacral strain with limited range 
of motion and left radiculopathy manifested by mild atrophy 
of the left gastrocnemuis muscle.  The etiology of the 
disability was not stated.  A May 1998 X-ray study of the 
lumbar spine showed no definite bone or joint abnormality.

At the most current VA examination of the spine dated 
September 2002, a CT scan revealed mild degenerative 
arthritis of the lumbosacral spine and mild disc bulging at 
L4-5.  The pertinent diagnoses were degenerative arthritis of 
lumbosacral spine with mild bulging disc and limited range of 
motion of the lumbar spine.  Once again, the etiology of the 
lumbosacral disability was not stated.  

At a September 2002 VA examination of the peripheral nerves, 
the veteran was diagnosed with a history of closed head 
injury in 1968 and a history of low back pain stemming from 
injury of low back in 1968.  The examiner opined that it was 
improbable that the veteran's reported cognitive 
abnormalities were due to the head trauma he reported in 
1968.  He further opined that it was unlikely that the 
veteran's back pain would have continued from the initial 
injury that he reported in the late 1960's without other 
contributing factors present or contributing to the pain 
syndrome.  There has been no evidence submitted which would 
refute the examiner's statements.

The veteran has asserted that he incurred a head and back 
disorder as a result of his service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the medical evidence does not demonstrate that the 
veteran's current head and back disorder are linked to 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a head injury, to include memory 
loss and a back disorder.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for residuals of a head 
injury, to include memory loss is denied.

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

